The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-6, 8, 10-11 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 61-118094 (as provided in the IDS dated June 20, 2019) – herein JP’094.
Regarding claim 1, 13 and 14, JP’094 discloses a probe for an ultrasonic diagnostic apparatus (see “Detailed description of the invention” on page 2).  As illustrated in the below reproduction of Figure 4, the apparatus comprises a piezoelectric vibrator (see numeral 101) and an acoustic lens (see numeral 104).  The below reproduction identifies two “end regions” that are on both sides of a “central region”, from which it can be seen that the end regions have smaller radii of curvature as compared to a radius of curvature of the central region, therefore these curvatures are different.

    PNG
    media_image1.png
    611
    745
    media_image1.png
    Greyscale

	Regarding claim 2, the central region is “stepped up” from the height of the end regions, as illustrated immediately below:

    PNG
    media_image2.png
    519
    744
    media_image2.png
    Greyscale

Regarding claim 3, it is noted that each end region comprises a shape that has a curvature smaller that the curvature of the central region, as illustrated in the 

    PNG
    media_image3.png
    581
    767
    media_image3.png
    Greyscale

Regarding claims 5 and 6, the reproduction below of Figure 4 illustrates the acoustically effective portion and the acoustically ineffective portion of the lens, based on the location of the piezoelectric vibrator element 101 positioned below the lens.  Additionally, it can be seen below that the acoustically effective portion of the lens comprises a convex portion, and that each of the acoustically ineffective portions has a portion formed to be lower toward the piezoelectric vibrator than an extended line of a lens front-end surface:

    PNG
    media_image4.png
    570
    847
    media_image4.png
    Greyscale

Regarding claim 8, as illustrated below, the central portion in Figure 4 comprises a flat portion in the exact center of the acoustically effective portion, and each acoustically ineffective portion comprises a small section that has a parallel flat portion:

    PNG
    media_image5.png
    540
    694
    media_image5.png
    Greyscale

Regarding claim 10, the reproduction of Figure 4 immediately below illustrates that the portion formed lower than an extended line of the lens front-end surface is in a at least a lens direction (which is illustrated in Figure 4 of the instant application):

    PNG
    media_image6.png
    625
    698
    media_image6.png
    Greyscale


Regarding claim 11, the machine translation of JP’094 provided within the IDS states that the lens is made of silicone rubber (see page 3, near the middle of the page; “If the center of the short axis of the ultrasonic transducer 101 and the center of the convex center of the acoustic lens 103 do not deviate from each other, the focal point position of the ultrasonic wave is shifted, but in general, a silicone rubber is used for the acoustic lens 103”; also on page 4 under Example, “Hereinafter, one Example of the present invention is described in detail based on Drawings. As shown in FIG. 1 and FIG. 2, an ultrasonic transducer 1 is provided with a matching plate 2. The box-shaped acoustic lens 3 is made of silicone rubber or the like”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over JP’094 in view of Tarakci et al. (US Patent Pub. No. 2003/0076599).
JP’094 is described above with respect claims 3 and 6.  However, the figure alone is not clearly illustrating that “part of a surface of the each of end regions ha an inflection point on an opposite site…” as claimed in claim 4.
Tarakci teaches a system and method for acoustic imaging at two focal lengths with a single lens (see Title).  Illustrates in Figure 2 of Tarakci is a prior art acoustic lens having “an inner lens portion 204 and outer lens portion 206 joined at a ring that forms cusp 207” (see paragraph 20).  However, “FIG. 3 shows a system 300 having a lens 302 with a compound surface, which includes an inner lens portion 304 and outer lens portion 306 joined at a line that forms transition region 307” (see paragraph 48).  “Lens 302 of system 300 differs from lens 202 of focusing system 200 primarily in that cusp 207 is replaced with transition region 307… Lens 302 may function substantially the same as and may be substituted for lens 202” (see paragraph 49).
see paragraph 49).
Regarding claim 7, it is noted that the incorporation of the transition region as taught by Tarakci (see discussion immediately above) would therefore create a concave portion of some curvature (i.e., arbitrary) at the line separating the end regions and the central regions as described above in the rejection of claim 1.  As seen in that Figure, the vertical line that separates the central region from the end regions is fully contained within the acoustically ineffective portion as defined by the illustration in the rejection of claims 5 and 6.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over JP’094 in view of Nishigaki (US Patent Pub. No. 2014/0005552).
JP’094 is described above with respect claim 6.  However, this reference fails to explicitly state that each acoustically ineffective portion has a portion formed to be lower than an extended line of the lens front-end surface by 0.2 mm or more.
However, it is noted that at least the lowest portion of each end is substantially below the front-end surface, which is obviously more than 0.2 mm lower:

    PNG
    media_image7.png
    531
    861
    media_image7.png
    Greyscale

Nishigaki teaches an ultrasound probe (see Title) in which Figure 4 illustrates an acoustic lens 6 having a central portion 6b that extends upwards beyond two lower, side portions 6a.  “[T]he first acoustic lens portion 6a has a first curvature of 16.36 mm and the second acoustic lens portion 6b has a second curvature of 8.4 mm” (see paragraph 95).  As such, this teaches that the lower portion would be more than 0.2 mm lower than the further extent of the surface of the central portion 6b.
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize varied degrees of radius of curvatures for an acoustic lens, as different radii of curvature are taught by a shallower difference in JP’094 as compared to that of Nishigaki, for which the different radii will produce different focal areas.  It would be obvious to create a lens with any particular radii for the different portions, dependent upon the use of the acoustic lens or ultrasound probe and the desired degree of focusing.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over JP’094 in view of Nakai et al. (US Patent Pub. No. 2018/0104384).
JP’094 is described above with respect claim 1.  However, JP’094 does not teach the use of a hydrophobic material (i.e., a material that has a contact angle with respect to water of 60o or more).
Nakai teaches compositions for acoustic wave probes (see Title) and states in paragraph 27 that there is “An acoustic wave probe comprising: at least one selected from the group consisting of an acoustic lens and an acoustic matching layer which contain the silicone resin for an acoustic wave probe”.  Further, Nakai teaches treating “the zinc oxide is subjected to surface treatment using a silane compound” (see paragraph 20).  “By treating the surfaces of zinc oxide particles using a silane compound, interaction with the silicone resin becomes stronger and affinity to the silicone resin becomes higher” (see paragraph 126).
It would have been obvious to one of ordinary skill in the at the time of the invention to incorporate a hydrophobic materials, such as the silane compound taught by Nakai, in the system and methods of JP’094 in order to make the silicone rubber see the rejection of claim 11) stronger (see end of paragraph 126 of Nakai; “the hardness and the mechanical strength of the silicone resin are improved”).

Conclusion
The following prior art is herein made of record as being considered pertinent to applicant's disclosure, but not relied upon:

Shimazaki et al. (US Patent No. 5,083,568)
Regarding claim 1, Shimazaki discloses an ultrasound diagnosing device (see Title).  “Turning first to FIGS. 1 and 2, an ultrasound oscillator generally designated at 11 includes a rectangular piezoelectric body, a major axis, a minor axis and a thickness of which are respectively defined in directions X, Y and Z. The piezoelectric body is split in the direction X to form a plurality of oscillator elements at predetermined pitches and also in the direction y to form three oscillator elements having a length ratio of 1:2:1” (see column 2, lines 35-44).  The center piezoelectric body in the center (e.g., numeral 11a) is being equated to the claimed a piezoelectric vibrator configured to transmit and receive an ultrasonic wave.  “An acoustic lens 14 is made of rubber members. The acoustic lens 14 is composed of a sub-lens 14a having a curvature radius Ra and another sub-lens 14b having a curvature radius Rb (>Ra), thus assuming a substantially semi-cylindrical configuration having the two stage curvatures” (see column 2, lines 56-61; and Figure 2).  This acoustic lens 14 is equated to the claimed an acoustic lens provided on an ultrasonic-wave transmission/reception side.  Furthermore, as illustrated below in the modified version of Figure 2, it can be seen that the acoustic lens of Shimazaki is formed with both sides having a curvature (see Rb) different from a curvature of a surface shape of a central region (see Ra) of the acoustic lens, as claimed.

    PNG
    media_image8.png
    503
    533
    media_image8.png
    Greyscale


Regarding claim 2, it is noted that the portion of the acoustic lens of Shimazaki (see above) where central region 14a meets with side regions made of lens portion 14b results in a stepped portion.  This portion would be just as capable as the claimed invention of claim 2 “to retain an echo jelly”, as the claims do not recite any additional features that would result in an enhancement for improved retaining of echo jelly beyond what is presented in this figure and teaching by Shimazaki.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M KISH whose telephone number is (571)272-5554. The examiner can normally be reached M-F 10:30a - 6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M KISH/           Primary Examiner, Art Unit 3799